DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 7/27/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 7/27/2021. In particular, original Claims1, 16, and 19 have been amended to recite limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-15, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Konno (US 2010/0317858).

Regarding claim 1, Konno discloses a compound comprising the following ligand, corresponding to recited ligand LA and given by recited Formula (III) (Page 18 Table 2 – (1-43)):

    PNG
    media_image1.png
    358
    280
    media_image1.png
    Greyscale
,
where R is H ([0077]). In recited Formula (III) of the claims, i.e.

    PNG
    media_image2.png
    310
    235
    media_image2.png
    Greyscale

the ring A is a 6-membered carbocyclic ring, i.e. phenyl, the groups Z1 and Z2 are C; X1-X7 and X9-X10 are C; X8 is N; the groups RA, RB, RC, and RD are H. The reference exemplifies the metal coordination compound as ([0007]):

    PNG
    media_image3.png
    260
    397
    media_image3.png
    Greyscale
.
Thus, the reference teaches a compound comprising the recited ligand LA coordinated to the metal M as recited in the present claims.
	Alternatively, the reference discloses compounds where the recited ligand LA is given as (Page 47 – Table 7 compound (2-43) and Page 60 – Table 10 compound (2-127)):

    PNG
    media_image4.png
    218
    209
    media_image4.png
    Greyscale
or

    PNG
    media_image5.png
    303
    349
    media_image5.png
    Greyscale

In the compound of the reference, the ligand is given by recited Formula (III), i.e.

    PNG
    media_image2.png
    310
    235
    media_image2.png
    Greyscale
.
where the ring A is a 6-membered carbocyclic ring, i.e. phenyl; the groups Z1 and Z2 are C; X1-X7 and X9-X10 are C; X8 is N; the groups RA, RB, RC, and RD are H.
It is noted that claim 1 as currently amended recites that in Formula (III), where Z2 is N or a carbene, while in the compound of the reference the recited group Z2 is C.  However, the compound of the reference is an isomer of recited Formula (II), i.e.

    PNG
    media_image6.png
    253
    241
    media_image6.png
    Greyscale
,
Isomers are compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in Konno, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Regarding claim 2, Konno teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited groups RA, RB, RC, and RD are H.

Regarding claim 3, Konno teaches all the claim limitations as set forth above. Additionally, the reference discloses that M is Pt ([0008]).



Regarding claim 6, Konno teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited group X8 is N.

Regarding claim 7, Konno teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where X8 and X9 are C. The reference discloses that ring A is an aromatic hydrocarbon ring or an aromatic hetero ring such as pyridine ([0007] and [0057]). Thus, the benzene ring in the compound of the reference can be a pyridine ring. The reference requires that ring A is bonded to be metal via a carbon atom and therefore, the reference does not disclose that Z2 is C as required by the claims. The reference does not disclose recited Formula (III) and instead as discussed above, the reference discloses a compound that is an isomer of recited Formula (II).

Regarding claim 8, Konno teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where Z2 is C and X8. The reference does not disclose recited Formula (III) and instead as discussed above, the reference discloses a compound that is an isomer of recited Formula (II).

Regarding claim 9, Konno teaches all the claim limitations as set forth above. From the discussion above, the reference discloses an isomer of the claimed ligand:

    PNG
    media_image7.png
    336
    220
    media_image7.png
    Greyscale

where X11-X14 are C.

Regarding claim 10, Konno teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited groups X11-X19 are C and RA, RB, RC, and RD are H.

Regarding claim 11, Konno teaches all the claim limitations as set forth above. From the discussion above, the reference discloses an isomer recited ligand LA78, i.e.

    PNG
    media_image8.png
    180
    172
    media_image8.png
    Greyscale
.

A)3, where the recited integer x is three (3) and the recited integers y and z are zero (0). Alternatively, the reference discloses a compound of the form: M(LA)2(LB), where the integer x is two (2), the integer y is one (1), and the integer z is zero (0).

Regarding claim 13, Konno teaches all the claim limitations as set forth above. Given that the claims do not require ligands LB and LC, the reference discloses the compound of the present claims. Alternatively, as discussed above, the reference discloses the compound:

    PNG
    media_image5.png
    303
    349
    media_image5.png
    Greyscale
,
where the ligand LB is given by:

    PNG
    media_image9.png
    134
    133
    media_image9.png
    Greyscale

where the groups Ra and Rc are methyl and Rb is H.

B and LC, the reference discloses the compound of the present claims. Alternatively, as discussed above, the reference discloses the compound:

    PNG
    media_image5.png
    303
    349
    media_image5.png
    Greyscale
,
where the ligand LB is given by:

    PNG
    media_image9.png
    134
    133
    media_image9.png
    Greyscale

where the groups Ra and Rc are methyl and Rb is H.

Regarding claim 15, Konno teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image5.png
    303
    349
    media_image5.png
    Greyscale
,
where the ligand LC is given by:

    PNG
    media_image10.png
    119
    121
    media_image10.png
    Greyscale

where the groups R1 and R2 are methyl and R3 is H. Thus, the reference discloses ligand LC1, there R1 and R2 are given by RD1, i.e. methyl.

Regarding claim 20, Konno teaches all the claim limitations as set forth above. Given that the reference discloses the compound of the claims, the reference discloses a formulation as recited in the present claims.

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Konno (US 2010/0317858) in view of Aziz et al (US 2003/0038593).

A and given by recited Formula (III) (Page 18 Table 2 – (1-43)):

    PNG
    media_image1.png
    358
    280
    media_image1.png
    Greyscale
,
where R is H ([0077]). In recited Formula (III) of the claims, i.e.

    PNG
    media_image2.png
    310
    235
    media_image2.png
    Greyscale

the ring A is a 6-membered carbocyclic ring, i.e. phenyl, the groups Z1 and Z2 are C; X1-X7 and X9-X10 are C; X8 is N; the groups RA, RB, RC, and RD are H. The reference exemplifies the metal coordination compound as ([0007]):

    PNG
    media_image3.png
    260
    397
    media_image3.png
    Greyscale
.
Thus, the reference teaches a compound comprising the recited ligand LA coordinated to the metal M as recited in the present claims.
	Alternatively, the reference discloses compounds where the recited ligand LA is given as (Page 47 – Table 7 compound (2-43) and Page 60 – Table 10 compound (2-127)):

    PNG
    media_image4.png
    218
    209
    media_image4.png
    Greyscale
or

    PNG
    media_image5.png
    303
    349
    media_image5.png
    Greyscale

In the compound of the reference, the ligand is given by recited Formula (III), i.e.

    PNG
    media_image2.png
    310
    235
    media_image2.png
    Greyscale
.
where the ring A is a 6-membered carbocyclic ring, i.e. phenyl; the groups Z1 and Z2 are C; X1-X7 and X9-X10 are C; X8 is N; the groups RA, RB, RC, and RD are H.
It is noted that claim 1 as currently amended recites that in Formula (III), where Z2 is N or a carbene, while in the compound of the reference the recited group Z2 is C.  However, the compound of the reference is an isomer of recited Formula (II), i.e.

    PNG
    media_image6.png
    253
    241
    media_image6.png
    Greyscale
,
Isomers are compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in Konno, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 
 Konno teaches all the claim limitations as set forth above. While the reference discloses organic light emitting devices comprising the disclosed compound, the reference does not disclose that the organic light emitting device comprises an anode, a cathode, and an organic layer between the anode and cathode as recited in the present claims. 
Aziz et al discloses that a typical organic light emitting device includes a transparent first electrode, which usually acts as a hole-injecting anode; a luminescent region comprising one or more electroluminescent organic layer(s); and a second electrode (also called a "back electrode"), which usually acts as an electron-injecting cathode ([0001]).
.	

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Konno (US 2010/0317858) and Aziz et al (US 2003/0038593) as applied to claim 16 above, and in view of Zeng et al (US 2013/0026909).

The discussion with respect to Konno and Aziz et al as set forth in Paragraph 7 above is incorporated here by reference.

Regarding claims 17-18, the combined disclosures of Konno and Aziz et al teach all the claim limitations as set forth above. However, Konno does not disclose that the organic light further comprises a host compound as recited in the present claims.
Zeng et al discloses an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode ([0023]). The organic layer is a light emitting layer comprising the following host compound ([0026], 3[0049] and 3[0059]):

    PNG
    media_image11.png
    183
    218
    media_image11.png
    Greyscale
.
The reference discloses that such compounds facilitate charge injection from adjacent layers and modulate charge trapping by the emitter dopants, possess bipolar charge transport characteristics and retains high triplet energy for the entire molecule effectively reducing quenching ([0060]).
Given that both Konno and Zheng et al are drawn to organic light emitting device comprising organometallic compounds and host compounds, and given that Konno does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the host compound as taught by Zheng, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer of the device disclosed by Konno with a reasonable expectation of success.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Konno (US 2010/0317858) in view of Aziz et al (US 2003/0038593) and Campos (US 6,278,237).

Regarding claim 19, Konno discloses a compound comprising the following ligand, corresponding to recited ligand LA and given by recited Formula (III) (Page 18 Table 2 – (1-43)):

    PNG
    media_image1.png
    358
    280
    media_image1.png
    Greyscale
,
where R is H ([0077]). In recited Formula (III) of the claims, i.e.

    PNG
    media_image2.png
    310
    235
    media_image2.png
    Greyscale

the ring A is a 6-membered carbocyclic ring, i.e. phenyl, the groups Z1 and Z2 are C; X1-X7 and X9-X10 are C; X8 is N; the groups RA, RB, RC, and RD are H. The reference exemplifies the metal coordination compound as ([0007]):

    PNG
    media_image3.png
    260
    397
    media_image3.png
    Greyscale
.
Thus, the reference teaches a compound comprising the recited ligand LA coordinated to the metal M as recited in the present claims.
	Alternatively, the reference discloses compounds where the recited ligand LA is given as (Page 47 – Table 7 compound (2-43) and Page 60 – Table 10 compound (2-127)):

    PNG
    media_image4.png
    218
    209
    media_image4.png
    Greyscale
or

    PNG
    media_image5.png
    303
    349
    media_image5.png
    Greyscale



    PNG
    media_image2.png
    310
    235
    media_image2.png
    Greyscale
.
where the ring A is a 6-membered carbocyclic ring, i.e. phenyl; the groups Z1 and Z2 are C; X1-X7 and X9-X10 are C; X8 is N; the groups RA, RB, RC, and RD are H.
It is noted that claim 1 as currently amended recites that in Formula (III), where Z2 is N or a carbene, while in the compound of the reference the recited group Z2 is C.  However, the compound of the reference is an isomer of recited Formula (II), i.e.

    PNG
    media_image6.png
    253
    241
    media_image6.png
    Greyscale
,
Isomers are compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in Konno, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 
Konno teaches all the claim limitations as set forth above. While the reference discloses organic light emitting devices comprising the disclosed compound, the reference does not disclose that the organic light emitting device comprises an anode, a cathode, and an organic layer between the anode and cathode as recited in the present claims. 
Aziz et al discloses that a typical organic light emitting device includes a transparent first electrode, which usually acts as a hole-injecting anode; a luminescent region comprising one or more electroluminescent organic layer(s); and a second electrode (also called a "back electrode"), which usually acts as an electron-injecting cathode ([0001]).
In view of the teaching in Aziz et al, it would have been obvious to one of ordinary skill in the art to use organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode, as doing so would amount to nothing more than use of a known organic light emitting device for its intended use, in a known environment to accomplish entirely expected results.	
The combined disclosures of Konno and Aziz et al teach all the claim limitations as set forth above. However, while Konno discloses an organic light emitting device, the reference does not disclose a consumer product such as flat panel display as recited in the present claims.
.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 would be allowable over the “closest” prior art Konno (US 2010/0317858) for the reasons set forth below.

Konno discloses the following compounds

    PNG
    media_image1.png
    358
    280
    media_image1.png
    Greyscale
and 
    PNG
    media_image3.png
    260
    397
    media_image3.png
    Greyscale
.
1 to X10 are C and Z2 is N or a carbene carbon. In the compound of the reference one of X1 to X10 is N, and therefore, the reference discloses a compound outside the scope of that recited in claim 5. 
	
Response to Arguments
Applicant's arguments filed 7/27/2021 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the 35 U.S.C. 112 and 102 rejections as set forth in the previous Office Action are hereby withdrawn. 

Applicants argue that Konno does not disclose or suggest the compound as recited in the present claims. However, as discussed above, while the reference does not disclose a compound given by recited Formula (II), the reference discloses an isomer or recited Formula (II). Isomers are compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in Konno, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767